Citation Nr: 0913312	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  03-11 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently rated 40 percent disabling.

2.  Entitlement to an increased rating for dermatitis, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1974 to May 
1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The appeal was remanded for additional 
development in March 2005, August 2006, and October 2007.

In the March 2005, August 2006, and October 2007 remands, the 
Board referred the issues of whether new and material 
evidence had been submitted to reopen the issues of service 
connection for a stomach disorder and for pain the Veteran's 
side.  The issue of entitlement to a total rating based on 
individual unemployability was also referred.  To date, it 
appears that the RO has still not acted on any of these three 
matters.  They are again REFERRED for appropriate and 
immediate action.

Unfortunately, the development requested in the previous 
remands has not been completed and the appeal is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

As was explained in the October 2007 remand, the Board's 
March 2005 remand ordered the RO to obtain medical records 
from providers listed in a November 2005 VA Form 21-4142.  
The October 2007 remand also ordered the RO to obtain any 
additional relevant medical records.  Since that remand, in 
May 2008, the Veteran submitted an additional VA Form 21-4142 
and in December 2008 he submitted a statement identifying an 
additional provider.  It does not appear that the RO 
attempted to obtain any of the records listed in the November 
2005 and May 2008 VA Form 21-4142s, despite multiple remands 
ordering them to do so.  Nor did the RO attempt to obtain 
other records from providers listed by the Veteran in various 
statements, including statements in December 2007, April 
2008, and December 2008.  Unfortunately, further delay is 
necessary so that the RO can attempt to obtain these medical 
records.  See Stegall v. West, 11 Vet. App. 268 (1998).

The continuing delays have rendered the Veteran's most recent 
VA examinations in October 2006 for his back and in August 
2005 for his skin too old to be properly relied upon.  When 
the available evidence is too old for adequate evaluation of 
the Veteran's current symptomatology, the duty to assist 
requires providing a new examination.  See Caffrey v. Brown, 
6 Vet. App. 377 (1994) (holding a 23-month old psychiatric 
examination too remote in time to adequately support the 
Board's decision in an appeal for an increased rating).  As 
such, new examinations must be provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the 
opportunity to identify any additional 
relevant evidence which is not yet of 
record, including private post-service 
treatment records.

2.  The RO should attempt to obtain 
complete treatment records, not just 
statements regarding the Veteran's 
condition, from all of the providers 
listed in any VA Form 21-4142, 
particularly the VA Form 21-4142s from 
November 2005 and May 2008, or in any 
statement provided by the Veteran.  
Evidence of these attempts must be 
associated with the claims file.

Specifically, the RO should request 
complete treatment records from  the 
following:

*	Dr. Osabuohien (per the November 
2005 authorization).
*	Dr. Adjei (per the November 2005 
authorization).
*	Dr. Johnson (per the November 2005 
authorization).
*	Dr. Sved (per the December 2007 
authorization and April 2008 
statement).
*	Dr. Cooper (per the December 2007 
authorization and April 2008 
statement).
*	Effington County Hospital (per the 
December 2008 statement).
*	Memorial Medical Center of 
Savannah, Georgia (per the 
December 2008 statement).
*	Updated VA treatment records.

3.  Only after completing the above 
action, the Veteran should be scheduled 
for new examinations of his back and 
his skin.  The entire claims file must 
be made available to the VA examiner(s)  
Pertinent documents should be reviewed.  
The examiner(s) should conduct a 
complete history and physical and 
provide a thorough discussion of the 
Veteran's current disabilities.

4.  Only after completing the above 
action, and any other development as may 
be indicated by any response received as 
a consequence of the actions taken in 
the paragraphs above, should the claim 
should be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case should be provided to the 
Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

